Eldridge, Judge,
concurring specially.
I concur only in the judgment of the majority.
Respectfully, I cannot agree with my appellate colleagues’ Bat-son analysis which, to me, has had the result of vitiating Batson/ McCollum challenges in this State.
*4311. Under the majority’s analysis, the Batson test is now, in effect, a four-step inquiry: (1) A prima facie showing; (2) a facially race-neutral explanation; (3) an independent requirement that the opponent of the strike prove that the otherwise race-neutral explanation is not really neutral (i.e., proving a negative); and then, (4) the trial court’s decision based upon whether the opponent proved the race-neutral reason was not really neutral.
Under this model, a trial court commits reversible error if it “collapses the steps” by deciding too soon that an otherwise race-neutral reason is or is not neutral before the opponent of the strike “proves” it to the court. See, e.g., Smith v. State, 232 Ga. App. 458 (501 SE2d 622) (1998); Gilbert v. State, 226 Ga. App. 230 (486 SE2d 48) (1997). However, a review of the decisions of other states shows that Georgia is alone in such interpretation; no other states have reversed based upon a “premature” evaluation of step three.1 See particularly People v. Payne, 666 NE2d 542, 550 (N.Y. 1996). Such review shows that while other states recognize that the “burden of persuasion never leaves the opponent of the strike” pursuant to Purkett v. Elem, 514 U. S. 765 (115 SC 1769, 131 LE2d 834) (1995), that language does not translate into an inquiry independent of steps one and two, but is simply part and parcel of the trial court’s step-three evaluation “in light of all relevant circumstances,” including the persuasiveness of otherwise race-neutral strikes. Bruner v. Cawthon, 681 S2d 161, 171 (Ala. 1995).
Further, in this State, in departure from all other states, we will reverse on appellate review if we decide that the opponent of the strike did not sufficiently meet his burden to prove that an otherwise facially race-neutral explanation was not really neutral — even if we recognize the trial court’s basis for deciding contrary to our perceptions. See Malone v. State, 225 Ga. App. 315, 317 (484 SE2d 6) (1997) and Smith v. State, supra, reversing the trial court although “it is fairly easy to understand why the trial court found some of the reasons given for the peremptory strikes to be unpersuasive.”
To my mind, it is extremely important to realize that the great majority of states have struggled in the “aftermath” of Purkett. See, e.g., Maddox v. State, 708 S2d 220, 230 (Ala. 1997) (Long, P. J., concurring). The exasperation level is such that some states have simply refused to follow Purkett, finding that opinion “a digression” from *432prior federal decisions and relying instead on Batson protections under state constitutional grounds. See, e.g., People v. Jamison, 50 Cal.Rptr.2d 679, 686 (Cal. 1996). However, the majority of states have interpreted the Purkett decision as affirming that the “primary determination of whether the [striker] acted with unlawful purpose during jury selection [is] in the hands of the trial judge,” thereby keeping Batson/McCollum challenges viable in their respective states. (Emphasis supplied.) State v. Vargas, 926 P2d 223, 227 (Kan. 1996). Yet, Georgia, apparently alone, has used the Purkett decision to develop a model for Batson/McCollum appellate inquiry that appears to me so unclear in its application and results in such routine reversal of the trial courts that, in my view, it seems safe to assume that fear of reversal has become a primary motivating factor in most trial court’s step-three determinations, thereby rendering Batson/McCollum challenges useless in this State.2
Certainly neither Purkett, Batson, McCollum, nor any other United States Supreme Court case provides a legal basis for such appellate control. Indeed, it is hard to imagine how the Supreme Court could have advised against such micro-management any more strongly than it did in Purkett when reversing the Eighth Circuit Court of Appeals for refusing to give deference to the trial courts’ step-three credibility determination. And it appears to me that Georgia, especially, cannot afford to permit the de facto disappearance of Batson in light of the evils that decision was designed to address. I urge — again — that the model be changed in Georgia so as to give viability to challenges made under Batson/McCollum.
In reality, under Purkett as interpreted by the majority of states, determining whether “the opponent of the strike met its burden of proving discriminatory intent,” is the third step and does not require proof independent from steps one and two. As recognized by the majority of states, the trial court’s step-three determination is based upon “a variety of factors” as articulated by the United States Supreme Court.3 State v. Brooks, 960 SW2d 479 (Mo. banc 1997). “At the third stage, it becomes the function of the trial court to assess the ‘genuineness’ of the [striker’s] explanation^] and the credibility of *433the [striker] in offering that explanation. It is at the third stage of the analysis, then, that the trial court might find that explanations provided by a prosecutor are pretextual. As the dissent in Purkett explains, Purkett stands for the proposition that ‘(a) trial court must accept (the) [race-]neutral explanation unless a separate “step three” inquiry leads to the conclusion that the peremptory challenge was racially motivated.’ ” (Citations omitted.) People v. Nunn, 652 NE2d 1146, 1150 (Ill. App. 1 Dist. 1995). Accordingly, the third step cannot be “collapsed” into the second step by the trial court', such “collapse” occurs only in the appellate arena when the appeals court “prematurely” evaluates the striker’s step-two explanations (as did the Eighth Circuit Court of Appeals in Purkett), rather than deferring to the step-three determination of the trial court as to the explanations.
2. Keeping these principles in mind in this case, the reason articulated by the State for striking Ms. Collins was race-neutral. Further, the prosecutor’s race-neutral explanation was clear, certain, and drew on his own and the trial court’s knowledge of the community in relation to the specific facts the juror provided on voir dire. Such is completely permissible and provided a sufficient basis for the trial court to overrule the defense’s Batson motion. Hernandez v. New York, 500 U. S. 352, 365 (111 SC 1859, 114 LE2d 395) (1991).
Moreover, the Supreme Court’s decision in Walton v. State, 267 Ga. 713 (482 SE2d 330) (1997), upon which the dissent relies for a contrary result, does not support the dissent’s position.
In Walton, the Supreme Court reversed because the juror on voir dire did not supply the “connection” that she was related to defense attorney, C. B. King. The juror stated only that she was related to “a defense attorney.” The juror’s relationship with King was supplied later by the D.A.; yet, it was this connection/relationship with King that the D.A. offered as his basis for striking the juror. Thus, whether such relationship/connection in fact existed was not on the record from the juror’s own statement so as to support the prosecutor’s strike. The Supreme Court did not reverse in Walton because the record failed to provide a factual basis to support the prosecutor’s antipathy toward King. After all, a striker’s reasons may be “silly or superstitious.” Purkett, supra. The Court reversed in Walton because the juror’s connection to King was not established factually so as to support striking her based on that connection.4
Here, however, the juror on voir dire provided her connection/ relationship to the specific church, Hill Chapel Church, which con*434nection the D.A. stated was his basis for striking her. Thus, the relationship/connection is on the record from the juror’s own statement so as to support the prosecutor’s strike. Under Walton, the factual basis for the prosecutor’s reluctance to put a member of Hill Chapel on the jury need not be on the record for our consideration on appellate review. Again, a striker’s reasons may be silly or superstitious; it is the trial court’s evaluation thereof that controls based upon a myriad of factors, including knowledge of the community. Id. Under Walton, what needs to be on the record is the factual connection between Hill Chapel and the juror so as to support striking her based on that connection. It is on the record in this case, and thus Walton is inapplicable.
Here, the State had no burden beyond articulating a reason for striking Ms. Collins which was race-neutral and, to the trial court, clear and reasonably specific. The trial court found that the State did so in this case. Burton has not shown that the trial court’s credibility determination was clearly erroneous. Accordingly, I concur in the majority’s judgment affirming Burton’s conviction.

 See, e.g., State v. Vargas, 926 P2d 223, 227 (Kan. 1996); Riley v. Commonwealth, 464 SE2d 508, 510 (Va. App. 1995); State v. Best, 467 SE2d 45, 51 (N.C. 1996); State v. Murray, 906 P2d 542, 557 (Ariz. 1995); People v. Nunn, 652 NE2d 1146 (Ill. App. 1 Dist. 1995); Palmer v. State, 654 NE2d 844 (Ind. App. 1995); People v. Hope, 658 NE2d 391 (Ill. 1995); Thorpe v. State, 689 NE2d 441 (Ind. 1997); State v. Robinson, 662 A2d 1295 (Conn. App. 1995); State v. Gaitan, 536 NW2d 11 (Minn. 1995).


 See, e.g., Jackson v. State, 265 Ga. 897 (463 SE2d 699) (1995); Turner v. State, 267 Ga. 149 (476 SE2d 252) (1996); Chandler v. State, 266 Ga. 509 (467 SE2d 562) (1996); Pickett v. State, 226 Ga. App. 743 (487 SE2d 653) (1997); O’Neal v. State, 226 Ga. App. 224 (482 SE2d 478) (1997); McKenzie v. State, 227 Ga. App. 778 (490 SE2d 522) (1997); Gilbert v. State, supra; Smith v. State, supra.


 For example, the trial court’s disbelief of the explanations, together with elements of the prima facie case; the trial court’s knowledge of the community in relation to the explanations offered; or the trial court’s knowledge of the one utilizing the strike in relation to the explanations offered. See St. Mary’s Honor Center v. Hicks, 509 U. S. 502 (113 SC 2742, 125 LE2d 407) (1993); Hernandez v. New York, 500 U. S. 352, 365 (111 SC 1859, 114 LE2d 395) (1991); Hairston v. Gainesville Sun Publishing Co., 9 F3d 913, 914 (11th Cir. 1994).


 The other reason the prosecutor gave for striking the juror, i.e., hostile views regarding a “dual system of justice,” was not merely “unsupported” by the record as opined by the dissent; in fact, the record contradicted the prosecutor’s reason because it showed that “the venireperson specifically disclaimed that position for herself.” Walton, supra at 719.